Citation Nr: 1809374	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-15 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased evaluation in excess of 20 percent for service-connected lumbosacral strain with spondylosis, status post microforaminotomy L4-L5, with scoliosis. 

2.  Entitlement to service connection for degenerative disc disease of the upper back, to include as secondary to service-connected lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1984 to April 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the case has subsequently been transferred to the RO in Detroit, Michigan. 

In May 2014, the Veteran, through her representative, withdrew the appeals regarding entitlement to service connection for rheumatoid arthritis, osteopenia, and migraines.  

In a February 2016 rating decision, the St. Petersburg RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 70 percent evaluation effective from April 20, 2015.  The Veteran disagreed with the effective date assigned; however, she did not perfect her appeal following the March 2016 Statement of the Case.  Furthermore, in a March 2016 rating decision, the Evidence Intake Center granted service connection for right and left lower extremity radiculopathy secondary to the service-connected lumbar spine disability, and assigned noncompensable evaluations effective from January 15, 2016.  In addition, entitlement to a total rating based on individual employability due to service-connected disabilities was granted effective from April 20, 2015.  The Veteran did not disagree with any aspect of the March 2016 rating decision.  See Grantham v. Brown, 114 F.3d 1156, 1158   (Fed. Cir. 1997).  As such, the aforementioned issues are no longer on appeal and need no further consideration.  

A videoconference hearing was held before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a waiver of RO initial consideration of that evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last examined for her service-connected low back disability by a private provider.  See January 2016 Disability Benefits Questionnaire (DBQ).  However, through her subsequent hearing testimony and June 2017 and July 2017 statements, the Veteran has indicated that her service-connected lumbar spine disability with associated service-connected lower extremity radiculopathy has progressively worsened during the appeal period and has greatly impacted her ability to function.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400  (1997).  Based on the foregoing, the Board finds that a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disorder.  

The Veteran has asserted that her upper back disorder is secondary to her service-connected low back disability or alternatively due to an in-service car accident and/or falling down stairs and jerking her head backwards.  See e.g. Veteran's June 2017 and July 2017 statements.  Medical evidence of record indicates that among other diagnoses, the Veteran is assessed as having degenerative disc disease of the cervical spine.  To date, the Veteran has not been afforded a VA examination with a medical opinion to ascertain that nature and etiology of any neck or upper back disorder that may be present.  Thus, the Veteran should be afforded a VA examination in connection with her claim.  38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86  (2006).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her neck/upper back and lower back disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

 Any outstanding VA treatment records should be associated with the claim.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected lumbosacral strain with spondylosis, status post microforaminotomy L4-L5, with scoliosis.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records,  and the Veteran's own assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should address whether there is any additional functional impairment during flare-ups.
	
In the case of incapacitating episodes, the examiner should provide the frequency and duration of any bed rest prescribed by a physician and treatment by a physician in one-year increments since 2010 to the present if so indicated by the medical evidence of record. 

The examiner should also evaluate the severity of any disorders associated with the service-connected lumbar spine disability, including service-connected right and left lower extremity radiculopathy. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran should be afforded a VA examination with the appropriate specialist to determine the nature and etiology of any upper back and/or cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran has asserted that she sustained two accidents during service around 1986, wherein she consequently injured her upper back/neck.  Specifically, she reported that she snapped her head back from the impact of a car accident while stationed in Japan.  She also reported snapping her head back when she fell down steps and hit a concrete floor during service.  She has alternatively asserted that pain from her service-connected low back disorder causes additional stress on her upper back/neck because she is unable to sit up straight without lifting her shoulders to protect her neck.   

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran has a current cervical spine and/or upper back disorder that manifested during active service or arthritis that manifested to a compensable degree within one year of separation.  He or she should also state whether it is at least as likely as not (a 50% or greater probability) that the cervical spine disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology and therein, to specifically include injuring her neck as a result of a car accident and/or falling down stairs.

The examiner should also state whether it is at least as likely as not it is at least as likely as not (a 50% or greater probability) that any upper back and/or cervical spine disorder was caused by or permanently aggravated by her service-connected lumbosacral strain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




